DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on November 21, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-16 are pending in the application. 

Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on November 21, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 11, and 12, drawn to the technical feature of a fusion protein or a pair of fusion proteins and compositions thereof.  
Group II, claims 3, 4, and 13-16, drawn to the technical feature of a nucleic acid encoding a fusion protein or a composition comprising one or more nucleic acids encoding a pair of fusion proteins, a vector, and an isolated host cell.  
Group III, claims 5-10, drawn to the technical feature of a method for targeted deamination, a method for improving specificity of targeted deamination in a cell, and a method of deaminating one or more cytosines in a nucleic acid.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I, II, and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a fusion protein of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yang et al. (Nature Communications 7:1-12, 2016; cited on the IDS filed on June 2, 2020), which discloses a fusion of a zinc finger (ZF) or a transcription activator-like effector (TALE) and an activation induced deaminase (AID) or an apolipoprotein B mRNA editing enzyme catalytic (APOBEC) polypeptide (p. 3, Figure 1a) and suggests creating obligatory dimeric targeted deaminases by splitting the deaminase protein and fusing each half to an independent DNA binding domain, so that an active deaminase protein would only be generated if both halves are targeted to two specific nearby DNA sequences (p. 8, column 1, top). As such, the shared same or corresponding technical feature of Groups I, II, and III is not considered to be a contribution over the prior art.  

Election of Species
If applicant elects the invention of Group I, II, or III, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) a fusion protein comprising: (i) a first portion of a split deaminase (sDA1) enzyme fused to a programmable DNA-binding domain, selected from the group consisting of zinc fingers (ZFs), transcription activator effector-like effectors (TALEs), and Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) Cas RNA-guided nucleases (RGNs), and catalytically inactive Cas9 (dCas9) nicking Cas9 (nCas9), wherein the sDA1 is an N-terminal truncated, catalytically inactive or deficient derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof, and optionally one or more uracil glycosylase inhibitor (UGI) sequences; 
(B) a fusion protein comprising a second portion of a split deaminase (sDA2) fused to nCas9, and one or more uracil glycosylase inhibitor (UGI) proteins, or any orthogonal DNA targeting domain as the one used for its complementary sDA1 portion, wherein the sDA2 is a C-terminal truncated, catalytically inactive or deficient derivative of hAID, rAPOBEC1*, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof; wherein the co-expression of the fusion protein of (i) with the fusion protein of (ii) in eukaryotic cells and their subsequent co-localization at adjacent genomic target sites provides a catalytically active base editor; and
(C) a pair of the fusion proteins comprising: (i) a first fusion protein comprising a first portion of a split deaminase (sDA1) enzyme fused to one or more ZFs, wherein the sDA1 is an N-terminal truncated, catalytically inactive or deficient derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, or hAPOBEC3H, and variants thereof that have altered substrate specificities or activities and optionally one or more UGI sequences; and (ii) a second fusion protein comprising a second portion of a split deaminase (sDA2) fused to an nCas9 protein and one or more UGI proteins, wherein the sDA2 is a C-terminal truncated, catalytically inactive or deficient derivative of the same parental deaminase as SDA1, wherein the co-expression of the fusion protein of (i) with the fusion protein of (ii) in eukaryotic cells and their subsequent co-localization at adjacent genomic target sites provides a catalytically active base-editor.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 11 and 12.  
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species of (A), (B), and (C) is a fusion protein of claim 1, which is not a special technical feature as it does not make a contribution over the prior art in view of Yang et al. (Nature Communications 7:1-12, 2016; cited on the IDS filed on June 2, 2020), which discloses a fusion of a zinc finger (ZF) or a transcription activator-like effector (TALE) and an activation induced deaminase (AID) or an apolipoprotein B mRNA editing enzyme catalytic (APOBEC) polypeptide (p. 3, Figure 1a) and suggests creating obligatory dimeric targeted deaminases by splitting the deaminase protein and fusing each half to an independent DNA binding domain, so that an active deaminase protein would only be generated if both halves are targeted to two specific nearby DNA sequences (p. 8, column 1, top). As such, the shared same or corresponding technical feature among the species of (A), (B), and (C) is not a contribution over the prior art. 

If applicant elects the invention of Group I, II, or III, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(AA) zinc fingers (ZFs), 
(BB) transcription activator effector-like effectors (TALEs), 
(CC) Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) Cas RNA-guided nucleases (RGNs), and 
(DD) catalytically inactive Cas9 (dCas9) nicking Cas9 (nCas9).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-16.  
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species of (AA) to (DD) is a fusion protein of claim 1, which is not a special technical feature as it does not make a contribution over the prior art in view of Yang et al. (supra), which discloses a fusion of a ZF or a TALE and an AID or an APOBEC polypeptide (p. 3, Figure 1a) and suggests creating obligatory dimeric targeted deaminases by splitting the deaminase protein and fusing each half to an independent DNA binding domain, so that an active deaminase protein would only be generated if both halves are targeted to two specific nearby DNA sequences (p. 8, column 1, top). As such, the shared same or corresponding technical feature among the species of (AA), (BB), (CC), and (DD) is not a contribution over the prior art. 

If applicant elects the invention of Group I, II, or III, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(AAA) hAID, 
(BBB) rAPOBEC1, 
(CCC) rAPOBEC1*,
(DDD) mAPOBEC3, 
(EEE) hAPOBEC3A, 
(FFF) hAPOBEC3B, 
(GGG) hAPOBEC3C, 
(HHH) hAPOBEC3F, 
(III) hAPOBEC3G, and 
(JJJ) hAPOBEC3H.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 2 and 4-16.  
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species of (AAA) to (JJJ) is a fusion protein of claim 1, which is not a special technical feature as it does not make a contribution over the prior art in view of Yang et al. (supra), which discloses a fusion of a ZF or a TALE and an AID or an APOBEC polypeptide (p. 3, Figure 1a) and suggests creating obligatory dimeric targeted deaminases by splitting the deaminase protein and fusing each half to an independent DNA binding domain, so that an active deaminase protein would only be generated if both halves are targeted to two specific nearby DNA sequences (p. 8, column 1, top). As such, the shared same or corresponding technical feature among the species of (AAA) to (JJJ) is not a contribution over the prior art. 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656